Exhibit 10.1

STRATEGIC HOTELS & RESORTS, INC.

VALUE CREATION PLAN

NORMAL UNIT DISTRIBUTIONS

DEFERRAL ELECTION AND DEFERRAL PROGRAM

NORMAL UNIT DISTRIBUTIONS AS PERFORMANCE-BASED COMPENSATION: On August 27, 2009,
Strategic Hotels & Resorts, Inc. (“Company”) adopted the Strategic Hotels &
Resorts, Inc. Value Creation Plan (“Plan”) and granted me 600,000 Units under
the Plan. In order for me to receive any Normal Unit Distributions under the
Plan, the fair market value of a share of common stock of the Company (“Share”)
must be at least $4 during 2012 and the amount of Normal Unit Distributions I
receive under the Plan will depend upon the fair market value of Shares during
the twelve-month performance period of 2012. The $4 per share price threshold
for Normal Unit Distributions established as part of the Plan in August 2009 was
more than double the fair market value of a Share at the time of establishment
of the Plan. Normal Unit Distributions under the Plan are intended to be
performance-based compensation under Section 409A of the Internal Revenue Code
of 1986, as amended (“Code Section 409A”). Capitalized terms used herein and not
defined herein shall have the meanings set forth in the Plan.

DEFERRAL: I hereby irrevocably elect to defer receipt of fifty percent (50%) of
each Normal Unit Distribution to which I become entitled under the Plan and have
such Normal Unit Distributions converted to stock units (“Stock Units”) payable
in Shares at the time set forth in the “Distribution” section below; provided,
however, in no event shall I defer from such Normal Unit Distributions more than
an amount which provides Stock Units related to Shares aggregating more than one
percent (1%) of the number of Shares or one percent (1%) of the voting power
outstanding. Normal Unit Distributions otherwise payable in Shares shall be
converted to Stock Units on a one Share to one Stock Unit basis. Normal Unit
Distributions otherwise payable in cash shall be converted to a number of Stock
Units determined by dividing the cash amount that otherwise would be distributed
by the closing price of a Share on what would otherwise be the distribution date
of such Normal Unit Distributions. This deferral shall be in accordance with the
terms and provisions set forth in this Deferral Election and Deferral Program
(“Deferral Election”) and the requirements of Code Section 409A.

DIVIDEND EQUIVALENTS: I will be entitled to dividend equivalents with respect to
Stock Units in the form of additional Stock Units. As of each cash dividend date
with respect to Shares, a dollar amount equal to the amount of the dividend that
would have been paid on the number of Shares equal to the number of my Stock
Units under this Deferral Election as of the close of business on the record
date for such dividend shall be converted into a number of additional Stock
Units under this Deferral Election equal to the number of whole and fractional
Shares that could have been purchased at the closing price on the dividend
payment date with such dollar amount. In the case of any dividend declared on
Shares which is payable in Shares, I will be credited with an additional number
of Stock Units under this Deferral Election equal to the product of (a) the
number of Stock Units under this Deferral Election then held on the related
dividend record date and the (b) the number of Shares (including any fraction
thereof) distributable as a dividend on a Share. Notwithstanding the foregoing,
to the extent that the crediting of dividend equivalents would cause the Stock
Units relating to Shares under this Deferral Election to aggregate more than one
percent (1%) of the number of Shares or one percent (1%) of the voting power
outstanding, such excess dividend equivalents instead shall be distributed in
cash at the time set forth in the “Distribution” section below.

DISTRIBUTION: The conversion of my Stock Units under this Deferral Election into
Shares and distribution of such Shares and any cash dividend equivalents will be
made on January 2, 2014; provided that if my employment terminates more than six
months prior to such date, such conversion and distribution of Shares shall be
on the first business day of the calendar month following six months after my
separation from service (as such term is defined in Code Section 409A to the
extent necessary to comply with or be exempt from Code Section 409A).
Notwithstanding the foregoing, upon a change in the ownership or effective
control of the Company or in the ownership of a substantial portion of the
assets of the Company as defined in Section 409A(a)(2)(A)(v) of the Internal
Revenue Code of 1986, as amended with the use of a 40% standard rather than a
30% standard for purposes of determining a change in an effective control
pursuant to IRS Treasury Regulations section 409A-3(i)(5)(vi), all Stock Units
under this Deferral Election shall be converted into Shares and such Shares
distributed.

ADJUSTMENTS: In the event, at any time or from time to time, a stock split,
spin-off, combination or exchange of shares, recapitalization, merger,
consolidation, distribution to stockholders other than a dividend, or other
change



--------------------------------------------------------------------------------

in the Company’s corporate or capital structure results in (a) the outstanding
Shares, or any securities exchanged therefor or received in their place, being
exchanged for a different number or kind of securities of the Company or any
other company or (b) new, different or additional securities of the Company or
any other company being received by the holders of Shares, then a proportional
adjustment in the number and kind of securities that are subject to outstanding
Stock Units shall be made. Notwithstanding the foregoing, the issuance by the
Company of shares of stock of any class, or securities convertible into shares
of stock of any class, for cash or property, or for labor or services rendered
either upon direct sale or upon the exercise of rights or warrants to subscribe
therefor, or upon conversion of shares or obligations of the Company convertible
into such shares or other securities, shall not affect, and no adjustment by
reason thereof shall be made with respect to, outstanding Stock Units.

ACKNOWLEDGEMENT: By signing this Deferral Election, I hereby acknowledge my
understanding and acceptance of the following:

1. Irrevocable Election. This Deferral Election is irrevocable. I understand
that I may not revoke or modify this Deferral Election (except in such limited
circumstances as the Board or its Compensation Committee may permit in
accordance with Code Section 409A and other law). I do not expect to be able to
make any changes to the manner or timing of distributions set forth on this
Deferral Election for my Normal Unit Distributions under the Plan.

2. Election for Normal Unit Distributions. I understand that this Deferral
Election applies only to my Normal Unit Distributions under the Plan and does
not apply to Change of Control Unit Distributions. I understand that Code
Section 409A may require changes in this Deferral Election or may otherwise
impact the effectiveness of this Deferral Election.

3. Withholding. I agree to make arrangements satisfactory to the Company for the
payment of any federal, state, local or foreign withholding tax obligations that
arise with respect to Normal Unit Distributions, Stock Units or Shares.
Notwithstanding the previous sentence, I acknowledge and agree that the Company
has the right to deduct from payments of any kind otherwise due to me any
federal, state or local taxes of any kind required by law to be withheld with
respect to Normal Unit Distributions, Units or Shares, including, without
limitation, the receipt of Shares. I may elect to satisfy the withholding
obligation under this Deferral Election, in whole or part, by having the Company
withhold Shares having a fair market value on the date the withholding tax is to
be determined equal to no more than the minimum amount required to be withheld
under applicable law.

4. Code Section 409A. This Deferral Election is intended to be construed in
accordance with the terms and provisions set forth in this Deferral Election as
well as Section 13.5 of the Plan and the requirements of Code Section 409A.
Notwithstanding any other provision in this Deferral Election, the Company, to
the extent it deems necessary or advisable in its sole discretion, reserves the
right, but shall not be required, to unilaterally amend or modify this Deferral
Election to help distributions qualify for exemption from or compliance with
Code Section 409A; provided, however, that the Company makes no representations
that this Deferral Election shall comply with Code Section 409A and makes no
undertaking to preclude Code Section 409A from applying to this Deferral
Election. I understand that Code Section 409A is complex, that any additional
taxes and other liabilities under Code Section 409A are my responsibility and
that the Company encourages me to consult a tax advisor regarding the potential
impact of Code Section 409A.

5. Undertaking. I hereby agree to take whatever additional action and execute
whatever additional documents the Board or its Compensation Committee may deem
necessary or advisable in order to carry out or effect one or more of the
obligations or restrictions imposed on me or the Stock Units or Normal Unit
Distributions pursuant to the provisions of this Deferral Election or the Plan.

6. Counterparts. This Deferral Election may be executed in multiple
counterparts, each of which so executed shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Deferral
Election.

 

2



--------------------------------------------------------------------------------

By signing this Deferral Election, I hereby acknowledge my understanding of and
agreement with all the terms and provisions set forth in this Deferral Election
as well as the Strategic Hotels & Resorts, Inc. Value Creation Plan.

Dated: June 29, 2011

 

/s/ Laurence S. Geller

Laurence S. Geller

Acknowledged and Agreed to this 29th day of June, 2011.

 

Strategic Hotels & Resorts, Inc. By:  

/s/ Paula C. Maggio

  Its:   Senior Vice President, Secretary and General Counsel

 

3